DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30-37, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel: RAN2 Impact on Non-Public Network Deployment using CAG published March 2019 hereinafter “Intel” (submitted in Applicant’s IDS) in view of Kang US 2021/0092634.

Regarding claims 21 and 31, Intel teaches a method and base station comprising:

Receive, from an AMF of a core network, a message including a CAG ID (Section 2.4 teaches the AMF provides the NG-RAN with UE mobility information based on an allowed CAG list (i.e. CAG ID), and
Send, to a wireless device and based on the received message from the AMF, barring information indicating that access to a group is barred (Barring info is sent from the network to the user device which bars access to certain CAG groups; Section 2.1, and 2.5.  The UE can be barred from access groups it is not subscribed to as well; Section 2.4).
Intel does not expressly disclose the message from the AMF indicates overload/congestion; however, Kang teaches sending a message from the AMF to the gNB which is based on congestion; Steps 1302 and 1303 of Figure 13 and Paragraph 275.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include the AMF indicating a start of an overload condition as taught by Kang.
	One would be motivated to make the modification such that the AMF can inform the gNB that the current network slice is congested and to start a congestion control process as taught by Kang; Paragraph 275.

Regarding claims 22, 23 and 32, Intel teaches the message includes a PLMN or NPN ID (Sections 2.2 and 2.4 disclose the PLMN/NPN ID).



Regarding claims 25 and 34, Intel teaches the barring information includes a time duration associated with the barring (Section 2.2 observation #5 teaches barring time of up to 300s).

Regarding claims 26 and 35, Intel teaches not receiving an access request during the time duration associated with the barring (Section 2.2 observation #5 teaches barring time of up to 300s wherein the UE treats the cell as barred (i.e. no access requests are received)).

Regarding claims 27 and 36, while Intel teaches CAG ID being used to allow or deny a UE, Intel does not disclose receiving an access request during the time duration and sending a rejection message; however, Kang teaches that the AMF sends a start congestion (i.e. time duration) message and stop congestion; Steps 1303 and 1308 of Figure 13.  The time between these messages is the time duration. During this time the user terminal sends an AS message to the gNB.  The message is a registration request message which the base station sends a rejection message to; Steps 1304-1305 of Figure 13, See also Paragraphs 274-277.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include sending a reject message 
	One would be motivated to make the modification such that the system can implement a congestion control mechanism to relieve congestion in the system as taught by Kang; Paragraphs 274-277.

Regarding claims 28 and 37, while Intel teaches CAG ID being used to allow or deny a UE, Intel does not disclose receiving an access request during after time duration and sending an accept message; however, Kang teaches that the AMF sends a start congestion (i.e. time duration) message and stop congestion; Steps 1303 and 1308 of Figure 13.  The time between these messages is the time duration. After this time user terminal recovers to the normal service request of the network slice; Paragraph 282.  Normal service requests are sending AS requests and AS acceptance messages between the UE and base station. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include sending a reject message when the base station receives an access request during the time duration as taught by Kang.
	One would be motivated to make the modification such that the system can implement a congestion control mechanism to relieve congestion in the system as taught by Kang; Paragraphs 274-277.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include sending a stop message to the base station from the AMF as taught by Kang.
	One would be motivated to make the modification such that the system can implement a congestion control mechanism to relieve congestion in the system as taught by Kang; Paragraphs 274-277.

Regarding claim 40, Intel teaches a system comprising a base station comprising:
One or more processors and memory configured to:
Receive, from an AMF of a core network, a message including a CAG ID (Section 2.4 teaches the AMF provides the NG-RAN with UE mobility information based on an allowed CAG list (i.e. CAG ID), 
Send, to a wireless device and based on the received message from the AMF, barring information indicating that access to a group is barred (Barring info is sent from 
The wireless device includes a processor and memory for receiving the barring information (Barring info is sent from the network to the user device which bars access to certain CAG groups; Section 2.1, and 2.5.  The UE can be barred from access groups it is not subscribed to as well; Section 2.4).
Intel does not expressly disclose the message from the AMF indicates overload/congestion; however, Kang teaches sending a message from the AMF to the gNB which is based on congestion; Steps 1302 and 1303 of Figure 13 and Paragraph 275.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Intel to include the AMF indicating a start of an overload condition as taught by Kang.
	One would be motivated to make the modification such that the AMF can inform the gNB that the current network slice is congested and to start a congestion control process as taught by Kang; Paragraph 275.

Allowable Subject Matter
Claims 29 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419